Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 22nd, 2021.
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on October 22nd, 2021, is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  in the fifth line, the phrase “the semi-cured product layer that is provided” is grammatically incorrect. It is believed that the phrase should read “the semi-cured product layer is provided”.  Appropriate correction is required.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the uneven structure”, which lacks antecedent basis. It is believed that “the uneven structure” is likely referring to the “irregular uneven structure” recited in the preceding line, but as written, “the uneven structure” could technically be construed as referring to a separate uneven structure. However, in the interest of compact prosecution, “the uneven structure” will be interpreted as the same uneven structure as the “irregular uneven structure”.
Claims 2-6 are rejected as indefinite due to dependence on indefinite claim 1.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2003/0234460 A1) in view of Mizuno et al (US 2016/0017152 A1).
	With regards to claim 1, Hayashi discloses a transparent substrate formed by fully curing a prepreg layer 43 of an intermediate laminate, the prepreg layer 43 (i.e., semi-cured layer of an intermediate laminate), wherein the prepreg layer 43 is located in between a transparent base 41 (base material) and an anti-reflective layer 13, and further wherein the prepreg layer 43 is formed of an ultraviolet curable resin composition (Hayashi: abstract; Figs. 4-5; para. [0048], [0057], [0062], and [0064]). It is noted that the claim is drawn to a final transparent substrate produced by fully curing a semi-cured layer, but most of the claimed structure is drawn to the intermediate laminate, which is a separate intermediate product. A final fully cured product made of the same materials and having the same structure is considered to satisfy the claimed intermediate product limitations. Hayashi discloses an example film having an Ra of 0.102 µm and an RSm of 18.1 µm, which are within the claimed ranges of 0.01 to 1.00 µm and 1 to 30 µm, respectively (Hayashi: Table 1). In the interest of compact prosecution, a second example is noted to disclose an Ra of 0.131 µm and an RSm of 22.5 µm (Hayashi: Table 1). In each of these examples, the prepreg layer 43 is further disclosed as having a thickness of 2 µm when fully cured into a hard coat layer, which is within the claimed range of 1 to 10 µm (Hayashi: para. [0117]). The antireflective layer includes a low refractive index layer 44 having a refractive index of 1.35-1.45, which is entirely within the claimed range of less than 1.47, and therefore, Hayashi 
	Hayashi does not appear to disclose the semi-cured layer as having a Young’s modulus of 0.1 to 2.5 GPa and the intermediate laminate as having a percent elongation of 105% to 150%. However, Hayashi discloses the use of polyurethane polyacrylates, which is of the same genus of material as that used to form the claimed semi-cured product layer (Hayashi: para. [0081]).
Mizuno discloses a composition for forming an antireflective laminate, the composition including tri- or lower functional urethane acrylates, silane coupling agents, and metal chelates (Mizuno: abstract; para. [0025], [0035], [0125], and [0138]). According to Mizuno, urethane acrylates are known to enhance crosslink density, thereby increasing fluidity for coating while increasing suitability for coating (Mizuno: para. [0035]-[0036]). The silane coupling agent of Mizuno enables the dispersion of fine silica particles which provide improved film hardness (Mizuno: para. [0014] and [0025]-[0026]). Metal chelates are disclosed by Mizuno as providing antistatic effect while also allowing for polymerization under ionizing radiation (Mizuno: para. [0138]). Hayashi and Mizuno are analogous art in that they are related to the same field of endeavor of antireflective laminates. A person of ordinary skill in the art would have found it obvious to have added the tri- or lower functional urethane acrylate, silane coupling agent, and metal chelate of Mizuno to the composition for the antireflective layer of Hayashi, in order to provide improved fluidity and suitability for coating, improved film hardness, and antistatic effect with the ability to polymerize under ionizing radiation, respectively (Mizuno: para. [0014], [0025]-[0026], [0035]-[0036], and [0138]). Of further note, a person of ordinary skill in the art would have found it obvious to have added the silica particles of Mizuno into the prior art antireflective 
With regards to claim 2, a person of ordinary skill in the art would have found it obvious to have added the tri- or lower functional urethane acrylate, silane coupling agent, and metal chelate of Mizuno to the composition for the antireflective layer of Hayashi, in order to provide improved fluidity and suitability for coating, improved film hardness, and antistatic effect with the ability to polymerize under ionizing radiation, respectively (Mizuno: para. [0014], [0025]-[0026], [0035]-[0036], and [0138]).
With regards to claim 3, a person of ordinary skill in the art would have found it obvious to have added the silica particles of Mizuno into the prior art antireflective layer in order to provide improved film hardness (Mizuno: para. [0014] and [0025]-[0026]).
With regards to claim 4, a person of ordinary skill in the art would have found it obvious to have further added the tetra-functional urethane acrylate of Mizuno for the purpose of enabling curing via ionizing radiation and enhancing crosslink density, thereby improving the fluidity of the coating (Mizuno: para. [0034]-[0036] and [0125]).
With regards to claim 5, Hayashi discloses a transparent substrate as applied to claim 1 above. The antireflective layer of Hayashi further possesses medium and high refractive index layers in the claimed order (Hayashi: para. [0050]-[0051]). Hayashi discloses a medium refractive index of, for example, 1.60-1.65, and a high refractive index of 1.85-1.95 (Hayashi: para. [0050]-[0051]), which 
With regards to claim 6, Hayashi discloses a transparent substrate as applied to claim 1 above (see above discussion). Hayashi further discloses that the film may be provided with a moisture barrier layer (Hayashi: para. [0084]). Although Hayashi does not disclose the exact location of this moisture barrier, it is noted that in placing the moisture barrier within the structure of Hayashi, a person of ordinary skill is faced with a finite number of options which would have been obvious to try. The moisture barrier may be located either between the base material and the semi-cured product layer, between the semi-cured product layer and the antireflective layer, or both, and in two of these three circumstances, the present claim is met. With regards to the claimed thickness, Hayashi generally teaches that a small thickness is desired in order to prevent unevenness (Hayashi: para. [0072], [0084], and [0085]). In the context of the disclosure of Hayashi, “small” would be not above the acceptable range of 0.5 µm to 5 µm (Hayashi: para. [0084]). Therefore, a person of ordinary skill in the art, under the guidance of Hayashi, would have found it obvious to have optimized the thickness of the moisture barrier layer, and furthermore, would have tended towards the claimed range, as Hayashi instructs smaller thicknesses as desirable from the viewpoint of unevenness (Hayashi: para. [0084]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 17833
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783